Arthur H. Piervincenti, P.A.
631-300 Brawley School Rd. PMB # 225
Mooresville, NC 28117
Email: arthur@lawahp.com
Attorneys for Plaintiff
Our File No.: 118268

                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION



Amy R. Bryan, individually and on behalf of all others        Case No:
similarly situated,
                                                              CLASS ACTION COMPLAINT
                        Plaintiff,

                                                              JURY TRIAL DEMANDED
                             vs.

TrueAccord Corp. and LVNV Funding, LLC,

                      Defendants.


       Amy R. Bryan, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against TrueAccord Corp. and LVNV Funding, LLC (hereinafter referred to collectively as
“Defendants”), as follows:


                                         INTRODUCTION
        1.     This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq., (“FDCPA”).


                                     JURISDICTION AND VENUE
        2.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §1331 and
15 U.S.C. § 1692k(d).
        3.     Venue is proper under 28 U.S.C. §1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.


                                     1
       Case 3:20-cv-00158-RJC-DSC Document 1 Filed 03/12/20 Page 1 of 6
        4.     At all relevant times, Defendants conducted business within the State of North
Carolina.
                                             PARTIES

        5.     Plaintiff Amy R. Bryan is an individual who is a citizen of the State of North
Carolina residing in Mecklenburg County, North Carolina.
        6.     Plaintiff is a natural person allegedly obligated to pay a debt.
        7.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
        8.     On information and belief, Defendant TrueAccord Corp., is a California
Corporation with a principal place of business in San Francisco County, California.
        9.     On information and belief, Defendant LVNV Funding, LLC, is a Delaware
Limited Liability Company with a principal place of business in New Castle County, Delaware.
        10.    On information and belief, Defendant TrueAccord Corp. regularly collects or
attempts to collect debts asserted to be owed to others.
        11.    On information and belief, Defendant LVNV Funding, LLC regularly collects or
attempts to collect debts asserted to be owed to others.
        12.    On information and belief, Defendant TrueAccord Corp. is regularly engaged, for
profit, in the collection of debts allegedly owed by consumers.
        13.    On information and belief, Defendant LVNV Funding, LLC is regularly engaged,
for profit, in the collection of debts allegedly owed by consumers.
        14.    On information and belief, the principal purpose of Defendant TrueAccord
Corp.'s business is the collection of such debts.
        15.    On information and belief, the principal purpose of Defendant LVNV Funding,
LLC's business is the collection of such debts.
        16.    On information and belief, Defendant TrueAccord Corp. uses the mails in its debt
collection business.
        17.    On information and belief, Defendant LVNV Funding, LLC uses the mails in its
debt collection business.
        18.    Defendant TrueAccord Corp. is a “debt collector” as defined by 15 U.S.C. §
1692a(6).
        19.    Defendant LVNV Funding, LLC is a “debt collector” as defined by 15 U.S.C. §
1692a(6).


                                     2
       Case 3:20-cv-00158-RJC-DSC Document 1 Filed 03/12/20 Page 2 of 6
                         ALLEGATIONS SPECIFIC TO PLAINTIFF
       20.     Defendants allege Plaintiff owes a debt (“the alleged Debt”).
       21.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of
a transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       22.     The alleged Debt does not arise from any business enterprise of Plaintiff.
       23.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
       24.     At an exact time known only to Defendants, the alleged Debt was assigned or
otherwise transferred to Defendants for collection.
       25.     At the time the alleged Debt was assigned or otherwise transferred to Defendants
for collection, the alleged Debt was in default.
       26.     In its efforts to collect the alleged Debt, Defendants contacted Plaintiff by email
(“the Email”) dated October 1, 2019. (A true and accurate copy is annexed hereto as “Exhibit
1.”)
       27.     The Email conveyed information regarding the alleged Debt.
       28.     The Email is a “communication” as defined by 15 U.S.C. § 1692a(2).
       29.     The Email was the initial written communication Plaintiff received from
Defendants concerning the alleged Debt.
       30.     The Email was received and read by Plaintiff.
       31.     15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a
consumer to confirm that he or she owes the debt sought to be collected by the debt collector. As
set forth herein, Defendants deprived Plaintiff of this right.
       32.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendants. As set
forth herein, Defendants deprived Plaintiff of this right.
       33.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.


                                     3
       Case 3:20-cv-00158-RJC-DSC Document 1 Filed 03/12/20 Page 3 of 6
        34.     15 U.S.C. § 1692g(b) provides if the consumer notifies the debt collector in
writing within the thirty-day period that the debt, or any portion thereof, is disputed, or that the
consumer requests the name and address of the original creditor, the debt collector shall cease
collection of the debt, or any disputed portion thereof, until the debt collector obtain verification
of the debt or a copy of a judgment, or the name and address of the original creditor, is mailed to
the consumer by the debt collector.
        35.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
        36.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
        37.     Plaintiff disputed the alleged Debt by email on September 30, 2019.
        38.     In response to Plaintiffs dispute, a representative for Defendants contacted
Plaintiff by email, to notify her that the dispute would be filed immediately.
        39.      Additionally Defendants’ representative informed Plaintiff that they would be
reaching out to Plaintiff once they received adequate information from LVNV Funding LLC.
        40.     Defendants again contacted Plaintiff by the Email on October 1, 2019, luring her
into an offer for flexible payment options.
        41.     The Email further stated, that it was an attempt to collect a debt.
        42.     Defendants failed to respond to Plaintiffs dispute on the alleged Debt but instead
continued collection efforts on such alleged Debt.
        43.     As a result of the foregoing Defendants violated 15 U.S.C. § 1692g(b) by failing
to cease collection efforts after receiving Plaintiff’s written dispute on the alleged Debt.
        44.     As a result of the foregoing Defendants violated 15 U.S.C. § 1692e by falsely
representing that it was entitled to continue collection efforts and were not required to cease
communication after receiving such dispute from Plaintiff.
        45.     As a result of the foregoing Defendants violated 15 U.S.C. § 1692e(10) by
attempting to collect on the alleged Debt through false representation that such efforts were
legitimate.
        46.     For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692g(b), 1692e and
1692e(10) and are liable to Plaintiff therefor.




                                      4
        Case 3:20-cv-00158-RJC-DSC Document 1 Filed 03/12/20 Page 4 of 6
                                      CLASS ALLEGATIONS
        47.     Plaintiff brings this action individually and as a class action on behalf of all
persons similarly situated in the State of North Carolina.
        48.     Plaintiff seeks to certify a class of:
                     All consumers to whom Defendants sent a collection letter in
                     violation of 15 U.S.C. § 1692g(b), substantially and materially similar
                     to the Letter sent to Plaintiff, which letter was sent on or after a date
                     one year prior to the filing of this action to the present.

        49.     This action seeks a finding that Defendants' conduct violates the FDCPA, and
asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
        50.     The Class consists of more than thirty-five persons.
        51.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        52.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests.
Defendants have acted in a manner applicable to the Class as a whole such that declaratory relief
is warranted.
         53.    Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues
raised by this action will not require extended contact with the members of the Class, because
Defendants' conduct was perpetrated on all members of the Class and will be established by
common proof. Moreover, Plaintiff has retained counsel experienced in actions brought under
consumer protection laws.


                                          JURY DEMAND
        54.     Plaintiff hereby demands a trial of this action by jury.



                                      5
        Case 3:20-cv-00158-RJC-DSC Document 1 Filed 03/12/20 Page 5 of 6
                                 PRAYER FOR RELIEF
      WHEREFORE Plaintiff respectfully requests judgment be entered:
               a.   Certify this action as a class action; and

               b. Appoint Plaintiff as Class Representative of the Class, and Plaintiff's
               attorneys as Class Counsel; and

               c.   Find that Defendants' actions violate the FDCPA; and

               d.   Grant damages against Defendants pursuant to 15 U.S.C. § 1692k; and

               e.   Grant Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

               f.   Grant Plaintiff's costs; together with

               g.   Such other relief that the Court determines is just and proper.

DATED: March 11, 2020

                                           Arthur H. Piervincenti, P.A.

                                           By: s/ Arthur Piervincenti
                                           Arthur Piervincenti, Esquire
                                           631-300 Brawley School Rd. PMB # 225
                                           Mooresville, NC 28117
                                           Email: arthur@lawahp.com
                                           Attorneys for Plaintiff

                                                   – and –

                                           Barshay Sanders, PLLC

                                           By: _/s/ David M. Barshay
                                           David M. Barshay, Esquire
                                           (Pro hac vice to be submitted)
                                           100 Garden City Plaza, Suite 500
                                           Garden City, New York 11530
                                           Tel: (516) 203-7600
                                           Fax: (516) 706-5055
                                           dbarshay@barshaysanders.com
                                           Attorneys for Plaintiff
                                           Our File No.: 118268




                                    6
      Case 3:20-cv-00158-RJC-DSC Document 1 Filed 03/12/20 Page 6 of 6
